Citation Nr: 1719425	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for degenerative arthritis of the cervical spine with right cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in June 2015, when the appeal concerning the rating assigned to a service-connected psychiatric disorder was decided, and the cervical spine issue was remanded for further development.  The cervical spine issue now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further development before a decision may be made on the merits.

The VA afforded the Veteran a VA cervical spine examination in March 2015 to determine whether the Veteran's claimed cervical spine condition was etiologically related to service.  The examiner indicated that he believed the Veteran's current cervical spine disability was less likely than not related to his automobile accident in 2004.  However, the examiner further noted that he had not had access to the Veteran's complete file concerning diagnosis and treatment of the cervical spine condition.  The examiner's report indicated that the Veteran stated that he had extensive evaluation and treatment of the cervical spine, and that none of the records were available in VBMS.  The examiner also noted that the Veteran referenced a prior MRI that was not of record.  The examiner further noted that it was therefore "quite difficult to be certain about his prior treatment and diagnosis."  Since that examination, the Veteran submitted his private treatment records for his cervical spine dating from March 2012 to November 2014, to include the referenced MRI.  As medical records showing the Veteran's treatment for his cervical spine are of record, an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the VA examiner who conducted the March 2015 VA cervical spine examination.  If the examiner is not available, request     the addendum opinion from a suitable substitute.  If an examination is deemed necessary by the examiner in order to provide the requested opinion, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability arose in service or is otherwise related to service, to include the Veteran's reported stiff neck in September 2000, his October 2004 motor vehicle accident, complaints of pain throughout entire back       and headaches in upper neck in November 2004, and his reports of sharp radiating pain from neck to lower back in December 2004.

A complete rationale should accompany any opinion provided and conclusions reached.

2.  Readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the   case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




